DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 21-30, 32, 33 and 35-38 in the reply filed on November 11, 2020 is acknowledged.  The traversal is on the ground(s) that Hamdar teaches a mesh only in the form of an inner layer preformed and does not teach a “coated mesh” on the surface of the composite.  This is not found persuasive because as set forth below, Hamdar teaches a coated mesh on the surface of the composite which comprises the claimed limitations.
The requirement is still deemed proper and is therefore made FINAL.
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of making, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 11, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 21 contains the limitation “coated mesh.” This term ordinarily would be interpreted to mean a mesh formed of wire or thread which comprises a coating on the surface thereof. However, Applicant’s specification appears to define “coated mesh” as being a mesh-shaped coating comprising a tortuous fiber structure which is coated on the surface of the barrier sheet. Therefore, in efforts to further the prosecution the limitation will be interpreted as a coating having a mesh-shaped topography as presented in paragraph [0048] of the specification filed May 11, 2018. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24-26, 32 and 35-38 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US Pub No. 2003/0215594 to Hamdar.
Regarding Claim 21-22, 24-26, 32, 35 and 38
	Hamdar teaches a coated barrier sheet comprising a barrier sheet having a first surfaces that is provide to face inward toward a substrate when the barrier sheet is secured to the substrate and a second surface that is provided to face outward from the substrate when the 
Regarding Claims 36 and 37
Regarding coefficient of friction and the relative coefficient of friction, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose the coefficient of friction, the claimed properties are deemed to be inherent to the structure in the prior art since the Hamdar reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamdar as applied to claims 21-22, 24-26, 32 and 35-38 above.
Regarding Claim 33
Hamdar does not appear to teach the aspect ratio of the fiber strands. However, it should be noted that the aspect ratio of the fiber strands are result effective variables.  As aspect ratio increases, the material exhibits improved entanglement but a lower fiber distribution density. Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the aspect ratio of the fibers since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the aspect ratio of the fibers in order to provide a coated mesh structure having the desired entanglement and distribution density resulting in the desired tensile and compressive strengths of the coated mesh.

Claims 21-30, 32-33, 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0120301 to Jordan in view of Hamdar.
Regarding Claims 21-30, 32-33, 35-38
	Jordan teaches a coated barrier sheet comprising a barrier sheet having a first surfaces that is provide to face inward toward a substrate when the barrier sheet is secured to the substrate and a second surface that is provided to face outward from the substrate when the barrier sheet is secured to the substrate such as a film, woven, non-woven, porous structure, and/or impregnated paper (Jordan, abstract, paragraphs [0022] and [0023]). Jordan teaches that the barrier sheet prevents water passage while allowing water vapor to pass (water impermeable, water vapor permeable) (Id.). Jordan teaches that the composite is useful as roofing materials (Id., paragraphs [0016], [0059]). 
	Jordan does not teach a coated mesh. However, Hamdar teaches a coated barrier sheet and a coating of polymer nodules which may comprise nonwoven fabric embedded within (tortuous fiber structure) (Id., paragraph [0023]). Hamdar teaches that the polymer/fiber nodules have a three dimensional topography which mimics a preformed mesh structure, covering from 1 to 80% of the barrier sheet second surface (Id., fig. 13). The coated mesh comprises a plurality of open spaces which the underlying barrier sheet is exposed to the ambient and the visual appearance of the barrier sheet is observable through the open spaces (Id.). Hamdar teaches that the inventive coated mesh provides excellent traction for workmen’s 
Regarding Claim 33
The prior art combination does not appear to teach the aspect ratio of the fiber strands. However, it should be noted that the aspect ratio of the fiber strands are result effective variables.  As aspect ratio increases, the material exhibits improved entanglement but a lower fiber distribution density. Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the aspect ratio of the fibers since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the aspect ratio of the fibers in order to provide a coated mesh structure having the desired entanglement and distribution density resulting in the desired tensile and compressive strengths of the coated mesh.

Regarding Claims 36 and 37
Regarding coefficient of friction and the relative coefficient of friction, although the prior art does not disclose the coefficient of friction, the claimed properties are deemed to naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786